Citation Nr: 1720833	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for deviated septum. 

2.  Entitlement to service connection for a back disability, claimed as herniated spinal disc. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In pertinent part, service connection for deviated nasal septum was granted at a noncompensable evaluation effective February 5, 2008.  Service connection for herniated disc was denied. 

In April 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In light of the holding in Clemons v. Shinseki, and based on the medical evidence of record, the claim for service connection for herniated disc has been recharacterized as noted above.  23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

It is noted for the record that in addition to the above-listed issues, the Veteran also listed the following issues on his March 2011 substantive appeal: PTSD, gulf war syndrome, headaches, sleep disorder, memory loss, muscle weakness, and joint aches.  However, in correspondence dated March 2011, the Veteran was informed that the appeal period for those issues had passed and that a valid notice disagreement had not been submitted for those issues.  The Board notes that the March 2010 notice of disagreement addresses only the claims for an increased rating for deviated septum and service connection for a herniated disc.  As the Veteran did not perfect his appeal and did not file a timely appeal for the issues of PTSD, gulf war syndrome, headaches, sleep disorder, memory loss, muscle weakness, and joint aches, the Board will not address those issues herein. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable rating for deviated nasal septum and service connection for a back disability.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

Deviated Septum

With respect to the issue of entitlement to an initial compensable rating for deviated septum, the record indicates that the Veteran has been afforded VA examinations in May 2009 and September 2015.  In the May 2009 VA examination, the Veteran reported restricted air flow through the nostrils since the early 1990s.  Upon examination, the Veteran's nose appeared slightly right of midline, with the septum deviating slightly to the right.  The left naris was noted to have erythematous and edematous turbinates; the right naris was clear with no edema or erythema of the turbinates.  In the September 2015 VA examination, traumatic deviated nasal septum was noted.  Upon examination, the examiner determined that there was not at least a 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation, nor was there complete obstruction of either the left or right side due to traumatic septal deviation.  

In the April 2017 hearing transcript, the Veteran generally testified that his symptoms have remained the same during the appeal period.  However, he also testified that he can only breathe through one nostril at a time, believed that he had complete obstruction in one nostril, and that his symptoms vary with weather patterns and seasonal changes.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see 38 C.F.R. § 3.327(a) (2016).  As the evidence is indicative of a potential worsening of symptoms, the Veteran should be afforded a new VA examination to assess the current severity of his deviated septum.

Back Disability

Turning to the issue of entitlement to service connection for a back disability, service treatment records show the Veteran was provided with treatment for back pain.  In a March 1988 service treatment record, the Veteran presented for treatment with complaints of low back pain due to physical training.  Increased pain was noted when bending forwards or backwards and tenderness was noted in the T9-T12 area, centrally.  Additionally, it was observed that there was right rotation of T10, compensated to the left at T9 and T11.  An assessment of facet syndrome and low thoracic back pain was noted.  His condition was noted to have improved two days later, but he reported that he still had pain and tightness at approximately T10-T11 levels.  

Back pain was again noted in March 1989 service treatment records.  The Veteran developed a back injury during a volleyball game on March 3 due to repeated falls.  His symptoms were noted to have improved on March 7, but worsened again on March 9 with back pain from the mid-lumbar area radiating to the hips.  Pain and tenderness were noted at T12-L1 levels, with some tenderness over the sacroiliac joints bilaterally.  There was no numbness or weakness of the lower extremities and no paraspinal muscle spasms. Spinal range of motion and gait were normal.

Post-service records show that the Veteran complained of low back pain lasting for two months, in an August 1998 private treatment record.  He reported that he did a lot of heavy weight lifting, and felt low back pain while doing squats.  Upon examination, tenderness over the lower thoracic and upper lumbar spine was noted.  Diagnostic imaging showed minimal degenerative spurring of the mid-thoracic spine with no significant scoliosis and normal disc space heights; scans of the lumbar spine were normal and unremarkable.  The Veteran reported that his symptoms had resolved in an October 1998 private treatment record.  In a September 2001 private treatment note, the Veteran was noted to have had intermittent back discomfort for about two years, with an episode of back pain occurring as recently as three weeks prior.  The Veteran underwent a lumbar laminectomy for his herniated disc later that month.  In an October 2007 private medical record, the Veteran presented with complaints of back pain after a work-related injury in March 2007 in which a drunk driver collided with the Veteran.  He reported that his disc surgery in 2001 had good results, and that he was able to resume work and normal activities until the March 2007 accident.  The examiner inspected the Veteran's MRI scans and determined that there were normal age-related degenerative changes at L4-L5 and L5-S1.  The examiner further stated that degenerative changes seem to be mislabeled by radiologists as protrusions and can create clinical problems in interpretation.  Finally, he opined that there was no focal disc rupture and no evidence of a surgically correctable problem.  

The Veteran was previously afforded a VA examination in May 2009.  The Veteran reported that his back pain began in service.  The examiner provided a diagnosis of postoperative lumbar disk disease and opined that it was not likely that the Veteran's back pain is related to service because the only diagnosis in service shown was a low back syndrome.  The examiner noted that the Veteran has had multiple other injuries, traumas, and surgery since service and additionally stated that the most recent MRI revealed age-related degenerative disk disease at the L4 and L5 level.

In the April 2017 hearing, the Veteran reported that his back disability began in service and that he sought treatment at Toledo VA medical facilities in 1994, two years after discharge.  He also testified that his symptoms have been continuous since service.

The Board finds that additional development is warranted.  When VA undertakes to provide an exam, it is obligated to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner did not address the March 1988 assessment of facet syndrome and thoracic back pain, with tenderness was noted at the T9-T12 levels.  Additionally, the examiner did not address the March 1989 back injury in which pain and tenderness were noted at the T12-L1 levels with tenderness over the sacroiliac joints.  As these documented in-service injuries are in relatively close proximity to the location of the Veteran's current postoperative lumbar disk disease at the L4-L5 and L5-S1 levels, the Board finds that remand is warranted for an addendum opinion.  

Finally, the Veteran's hearing testimony identifies VA treatment records that may be outstanding.  On remand, efforts should be made to obtain any outstanding records, to include any records from Toledo VA dating back to 1994.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records not already of record relating to the Veteran's claims, to include any records from Toledo VA in 1994.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

3.  Afford the Veteran an examination to determine the nature and severity of his deviated septum.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should describe in detail all symptomatology associated with the Veteran's deviated septum, including whether there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

4.  Forward the Veteran's claims file to an appropriate examiner for an addendum opinion.  The examiner is requested to review the electronic claims file, to include this remand.  If the examiner determines that an examination is required in order to provide the requested opinion, one should be scheduled.  Following review of the claims file, the clinician should respond to the following:

a)  Identify any diagnosed back disability, including postoperative lumbar disk disease or degenerative disk disease.  

b)  State whether any diagnosed back disability at least as likely as not (a probability of 50 percent or greater) had its onset during or was otherwise incurred as a result of active service.  Please provide a complete explanation for the opinion.

The examiner should address the Veteran's service treatment records, to include the March 1988 assessment of facet syndrome and thoracic back pain and the March 1989 low back injury with tenderness noted at the T12-L1 levels and bilateral sacroiliac joints.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

7.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






